           Case 5:17-cv-00220-LHK Document 1275 Filed 01/13/19 Page 1 of 6




 1   KEKER VAN NEST & PETERS LLP             MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                      Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                         richard.taffet@morganlewis.com
     Justina K. Sessions                     101 Park Avenue
 3                                           New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809            Telephone: (212) 309-0060
 4                                           Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
 5   Facsimile: (415) 397-7188
                                             MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP             Geoffrey T. Holtz (SBN 191370)
 6                                           Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                  One Market, Spear Street Tower
 7                                           San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven@cravath.com                       Telephone: (415) 442-1000
 8                                           Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000               Attorneys for Defendant
     Facsimile: (212) 474-3700               QUALCOMM INCORPORATED
10
                                             Additional Counsel listed on the Signature
11                                           Page
12

13

14

15
                              UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                 Case No. 5:17-CV-0220-LHK-NMC
19
                Plaintiff,
20         v.                                  QUALCOMM’S WITNESS LIST FOR
                                               JANUARY 15, 2019 (TRIAL DAY 6)
21    QUALCOMM INCORPORATED,
      a Delaware corporation,
22
                Defendant.
23

24

25

26

27

28
                                  Case 5:17-cv-00220-LHK Document 1275 Filed 01/13/19 Page 2 of 6




 1             The FTC has indicated that it expects to rest its case on January 15, 2019. Qualcomm respectfully submits its list of witnesses
 2   that it may call on January 15, 2019 following the conclusion of the FTC’s case, together with the status of any relevant sealing
 3   requests that have been made or that are anticipated. Qualcomm will endeavor to update this list as further information regarding any
 4   sealing requests is received.
 5

 6    Witness                 Affiliated   Witness’s              Status of Any Sealing Requests
 7                            Company      Testimony
 8                                         Previously Heard
 9                                         In FTC’s Case
10   Dr. Irwin Jacobs         Qualcomm n/a                        If necessary, Qualcomm will file any motion to seal testimony or exhibits
11   (live)                                                       relating to Dr. Jacobs on January 13, 2019, following the parties’ disclosures of
12                                                                exhibits they may use with Dr. Jacobs.
13    Dr. Durga Malladi       Qualcomm n/a                        If necessary, Qualcomm will file any motion to seal testimony or exhibits
14    (live)                                                      relating to Dr. Malladi on January 13, 2019, following the parties’ disclosures
15                                                                of exhibits they may use with Dr. Malladi.
16    Scott McGregor          Broadcom     January 8, 2019        On January 11, 2019, Qualcomm gave notice to Broadcom that it may play
17    (by deposition)                                             Qualcomm’s designated testimony on January 15, 2019. Broadcom has
18    (time permitting)                                           indicated that it will request sealing of portions of Qualcomm’s designations.
19

20

21                                                                        1
22
                             Case 5:17-cv-00220-LHK Document 1275 Filed 01/13/19 Page 3 of 6




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Nanfen Yu           Huawei       January 4 and 7,   By January 13, 2019, Qualcomm will file a motion to seal a portion of
 6   (by deposition)                  2019               Ms. Yu’s testimony that would reveal information that is confidential to
 7   (time permitting)                                   Qualcomm. Subject to the Court’s approval, Qualcomm will be prepared to
 8                                                       play Ms. Yu’s testimony in closed session and publicly file a redacted transcript
 9                                                       of testimony that has not been sealed.
10                                                       On January 11, 2019, Qualcomm gave notice to Huawei that it may play
11                                                       Qualcomm’s designated testimony on January 15, 2019.
12   John Grubbs         Blackberry January 8, 2019      On January 11, 2019, Qualcomm gave notice to Blackberry that it may play
13   (by deposition)                                     Qualcomm’s designated testimony on January 15, 2019.
14   (time permitting)
15   Ira Blumberg        Lenovo       January 4, 2019    On January 11, 2019, Qualcomm gave notice to Lenovo that it may play
16   (by deposition)                                     Qualcomm’s designated testimony on January 15, 2019.
17   (time permitting)
18

19

20

21                                                               2
22
                              Case 5:17-cv-00220-LHK Document 1275 Filed 01/13/19 Page 4 of 6




 1   Witness              Affiliated   Witness’s          Status of Any Sealing Requests
 2                        Company      Testimony
 3                                     Previously Heard
 4                                     In FTC’s Case
 5   Stefan Wolff         Intel        n/a                On January 11, 2019, Qualcomm gave notice to Intel that it may play
 6   (by deposition)                                      Qualcomm’s designated testimony on January 15, 2019.
 7   (time permitting)
 8   Thomas Lindner       Intel        n/a                On January 11, 2019, Qualcomm gave notice to Intel that it may play
 9   (by deposition)                                      Qualcomm’s designated testimony on January 15, 2019.
10   (time permitting)
11   Eric Reifschneider   Qualcomm January 4, 2019        Qualcomm will not request to seal Qualcomm’s designated testimony of
12   (by deposition)                                      Mr. Reifschneider.
13   (time permitting)
14   Eushuk Andrew        Samsung      January 8, 2019    On January 11, 2019, Qualcomm gave notice to Samsung that it may play
15   Hong                                                 Qualcomm’s designated testimony on January 15, 2019.
16   (by deposition)
17   (time permitting)
18

19

20

21                                                                3
22
                             Case 5:17-cv-00220-LHK Document 1275 Filed 01/13/19 Page 5 of 6




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Yooseok Kim         Samsung      n/a                On January 11, 2019, Qualcomm gave notice to Samsung that it may play
 6   (by deposition)                                     Qualcomm’s designated testimony on January 15, 2019.
 7   (time permitting)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                                                              4
22
     Case 5:17-cv-00220-LHK Document 1275 Filed 01/13/19 Page 6 of 6



                                CRAVATH, SWAINE & MOORE LLP
 1

 2                              s/ Gary A. Bornstein
                                Gary A. Bornstein
 3                              Yonatan Even
                                    Worldwide Plaza
 4
                                       825 Eighth Avenue
 5                                         New York, NY 10019
                                              Telephone: (212) 474-1000
 6                                                Facsimile: (212) 474-3700
                                                     gbornstein@cravath.com
 7                                                   yeven@cravath.com
 8
                                Robert A. Van Nest
 9                              Eugene M. Paige
                                Justina K. Sessions
10                              KEKER, VAN NEST & PETERS LLP
                                    633 Battery Street
11                                      San Francisco, CA 94111
12                                         Telephone: (415) 676-2289
                                               Facsimile: (415) 397-7188
13                                                 rvannest@keker.com
                                                   epaige@keker.com
14                                                 jsessions@keker.com
15                              Richard S. Taffet
16                              MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
17                                     New York, NY 10178
                                           Telephone: (212) 369-6000
18                                            Facsimile: (212) 309-6001
                                                  richard.taffet@morganlewis.com
19

20                              Geoffrey T. Holtz
                                MORGAN, LEWIS & BOCKIUS LLP
21                                 One Market, Spear Street Tower
                                       San Francisco, CA 94105
22                                        Telephone: (415) 442-1000
                                              Facsimile: (415) 442-1001
23
                                                  geoffrey.holtz@morganlewis.com
24
                                Attorneys for Qualcomm Incorporated
25

26

27

28
                                    5
